Citation Nr: 0310466	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for pleurisy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to September 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, that denied the veteran's 
claim of entitlement to service connection for pleurisy.  The 
veteran perfected a timely appeal of this determination in 
May 2002.  A Travel Board hearing was held before the 
undersigned Veterans Law Judge in September 2002.


REMAND

In testimony provided at the Travel Board hearing held before 
the undersigned Veterans Law Judge in September 2002, the 
veteran stated that his doctors had informed him that he has 
a current disability from pleurisy based on the results of a 
recent medical examination that had found evidence of 
pleurisy and tissue scarring.  The veteran also testified 
that there were post-service medical records available that 
demonstrated a current disability from pleurisy, including VA 
treatment records pertinent to this claim.  As such, on 
remand, the veteran should be asked to clarify his testimony 
at the Travel Board hearing, to specifically include 
providing additional information concerning any available 
post-service treatment records for pleurisy.  If such records 
are adequately identified by the veteran, then the RO should 
make attempts to obtain them.  See generally 38 U.S.C.A. 
§ 5103A (2002); 38 C.F.R. § 3.159(c) (2002).

In view of the above, this matter is REMANDED to the RO for 
the following actions:


1.  The RO should contact the veteran and 
request that he identify by name, 
address, and approximate (beginning and 
ending) date(s), all VA and non-VA health 
care providers who have treated him for 
pleurisy between his separation from 
service in September 1943 and the present 
date.  Specifically, the veteran should 
be asked to identify the examiner(s) who 
found evidence of pleurisy and tissue 
scarring according to his testimony at 
the Travel Board hearing in September 
2002.  The aid of the veteran in securing 
these records, to include providing VA 
with the necessary authorization(s), 
should be obtained as needed.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  If any 
requested records are not available, or 
if the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be so informed in 
writing.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for pleurisy in light of all 
of the evidence received since the April 
2002 statement of the case and associated 
with the veteran's claim in response to 
the development request listed above.  

3.  If the benefit sought by the veteran 
on appeal continue to be denied, he must 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


